Citation Nr: 0802266	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  02-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for treatment 
of rhinitis/sinusitis/trigeminal neuralgia and for treatment 
of a right ovarian cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1992 to 
February 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The most recent supplemental statement of the case was issued 
in August 2006.  Since then, the veteran testified at a 
hearing before the Board and submitted additional medical 
evidence from the Smith Center and from the Kelsey-Seybold 
Clinic.  The veteran was sent a letter in November 2007 
asking whether she wished to have the RO consider this 
evidence in the first instance, as was her right; and she was 
advised that failure to waive RO review would result in her 
case being remanded to the RO.  The veteran did not respond 
to the Board's letter.  As such, the Board has no discretion 
and must remand her claim for RO consideration of the new 
evidence.

Accordingly the Board REMANDS this claim for the following 
action:

Review the veteran's testimony and the 
evidence from the Smith Center and from 
the Kelsey-Seybold Clinic in the context 
of the veteran's claim; and conduct any 
additional development that is considered 
necessary.  Then re-adjudicate the claim 
and if the benefits sought are not 
granted, the veteran, and her 
representative, should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



